MEMORANDUM


     TO:          Honorable George B. Daniels
                  United States District Judge

     FROM:        Bernisa M. Mejia
                  Intensive Supervision Specialist
                  United States Pretrial Services Officer

                                                                      RE: Oswaldo Garden-Morel
                                                                    DOCKET#:  l:18CR00230-1


The attached memorandum was prepared by Intensive Supervision Specialist:


           Bernisa M. Mejia                                           212-805-4314

           Name                                                       Phone Number


will present to Your Honor significant details about the Bail Conditions which were imposed on the above-name
defendant.


We are requesting direction from the Court. Please initial the appropriate box( es) and return this form to us so
that we may comply with your instructions.


           I have reviewed the information that you have supplied. I do not believe that this matter requires any
           action by the Court at this time.


[]         My office will inform all parties concerned that I will conduct a Bail Review Hearing in


           Courtroom#                on _ _ _ __            at _ _ _ _ _ __
                                    Date                    Time


[]         I request that a Bail Review Hearing be conducted by:


                  []      The presiding Magistrate Judge in courtroom# 5A.

                  []      The District Court Judge presiding in Part I.

                  []      _ _ _ _ _ _ _ _ _ _ _ _ _ _ at his/her earliest convenience.
                                  Judicial Officer
PS3-PAGE2


[]    A bench warrant shall be issued for the defendant's arrest




[]                                                                 Date_--1F--1acEc1c1---B---2-+7-2.v--t01i-..J-9--
